Citation Nr: 0300241	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  01-08 322A	)	DATE
	)
	)



THE ISSUE

Whether a September 1974 Board of Veterans' Appeals 
(Board) decision contained clear and unmistakable error 
(CUE) in failing to restore a 20 percent rating for 
degenerative joint disease of the lumbosacral spine. 


REPRESENTATION


Appellant represented by:	T. C. Jarvi, Attorney-at-Law


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
February 1946.

This matter comes before the Board based upon the 
veteran's CUE motion as to the Board decision of September 
1974, which found that he was not entitled to an 
evaluation in excess of 10 percent for degenerative joint 
disease of the lumbosacral spine.  The veteran's formal 
motion was received at the Board in December 2001, and in 
February 2002, the Board offered the representative the 
opportunity of reviewing the claims folder and of filing a 
supplemental response.  No reply was received within the 
30-day period provided for such response.  The case is now 
ready for review.  


FINDINGS OF FACT

The September 1974 Board decision and the underlying 
Regional Office (RO) decision, which reduced the rating 
for the veteran's degenerative joint disease of the 
lumbosacral spine from 20 percent to 10 percent, failed to 
consider and apply the applicable regulatory provisions 
governing rating reductions in effect at that time; the 
evidence of record incontrovertibly did not show material 
improvement in the veteran's degenerative joint disease of 
the lumbosacral spine that would warrant reduction of the 
longstanding rating.  


CONCLUSION OF LAW

The September 1974 Board decision contained CUE in failing 
to restore a 20 percent rating for degenerative joint 
disease of the lumbosacral spine; accordingly restoration 
of a 20 percent for the veteran's degenerative joint 
disease of the lumbosacral spine is warranted from March 
1, 1974, through March 7 1976.  38 U.S.C.A. § 7111 (West 
1991); 38 C.F.R. §§ 20.1400-20.1411 (2002).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  In September 1974, the Board issued a 
decision in which it affirmed the RO's decision to reduce 
the rating for the veteran's degenerative joint disease of 
the lumbosacral spine from 20 percent to 10 percent.  In 
December 2001, the moving party raised the issue of CUE in 
the Board's September 1974 decision, as noted above.

The moving party essentially contends that the Board 
decision dated September 1974, which affirmed the RO's 
decision to reduce the rating for the veteran's 
degenerative joint disease of the lumbosacral spine from 
20 percent to 10 percent was founded on CUE, and that but 
for that error, he would have been entitled to a 
restoration of the 20 percent rating.  The moving party 
has specifically contended that the Board erred in failing 
to consider the applicable law and regulations governing 
rating reductions. 

As a preliminary matter, the Board notes that during the 
pendency of the moving party's motion, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, was enacted.  VA issued regulations to 
implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are 
satisfied.

In Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA was not applicable to motions 
alleging CUE in decisions of the Board.  Accordingly, the 
Board finds that the VCAA is not applicable to this motion 
as a matter of law.

As noted above, the moving party has challenged the 
Board's September 1974 on the grounds of CUE.  38 U.S.C.A. 
§§ 5109A and 7111; 38 C.F.R. §§ 20.1400, 20.1403 (2002); 
VAOPGCPREC 01-98.  Under 38 U.S.C.A § 7111, the Board has 
been granted the authority to revise a prior decision of 
the Board on the grounds of CUE.  A claim requesting 
review under the new statute may be filed at any time 
after the underlying decision is made.  Pursuant to a 
recently issued opinion of the VA General Counsel, 
VAOPGCPREC 1-98, the Board's new authority applies to any 
claim pending on or filed after the date of enactment of 
the statute, November 21, 1997.  See 38 C.F.R. § 20.1400.

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the 
grounds of CUE.  If evidence establishes the error, the 
prior decision shall be reversed or revised.  A request 
for revision of a Board decision based on CUE may be 
instituted by the Board on its own motion or upon request 
of the claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

Motions for review of prior Board decisions on the grounds 
of CUE are adjudicated pursuant to the Board's Rules of 
Practice.  See 38 C.F.R. §§ 20.1400-20.1411.  Pursuant to 
38 C.F.R. § 20.1404(b), the motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  Non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirements.  

Pursuant to 38 C.F.R. § 20.1403, clear and unmistakable 
error is a very specific and rare kind of error.  It is 
the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the 
result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions existent at the time 
were incorrectly applied.  Review for CUE in a prior Board 
decision must be based on the record and law that existed 
when that decision was made.  See Oppenheimer v. 
Derwinski, 1 Vet. App. 370 (1991); Damrel v. Brown, 6 Vet. 
App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 
(1992); Fugo v. Brown, 6 Vet. App. 40 (1993); Luallen v. 
Brown, 8 Vet. App. 92 (1995).  

Analysis:  The veteran was granted service connection and 
10 percent ratings for his low back and right knee 
disabilities, effective from the date of receipt of his 
initial claims in March 1947.  In 1955, the RO reduced 
both ratings to zero percent.  (The Board notes that a 
September 2001 RO decision found CUE in that 1955 rating 
action in reducing the ratings for the veteran's low back 
and right knee disabilities from 10 percent to zero 
percent.)  In a December 1968 decision, the RO increased 
the rating for the low back disability to 20 percent, 
effective from September 1968.  In December 1973, 
following VA examination, the RO reduced the assigned 
evaluation for the veteran's low back disability from 20 
to 10 percent, prospectively effective from March 1974.  

The RO sent the veteran notice after its December 1973 
rating reduction, apprising him of this proposed reduction 
and giving him an opportunity to be heard on this issue 
and contest it by submitting medical or other evidence 
showing a reduction was not warranted.  The RO gave him 60 
days to respond before actually reducing his rating; the 
RO also informed him that he could appeal their decision 
even if he did not submit any additional medical or other 
evidence showing that a reduction was not warranted.  The 
veteran submitted additional evidence (January 1974 VA 
out-patient clinic record) within the time period 
specified and he appealed the decision to reduce his 
rating. 

In September 1974, the Board issued a decision denying a 
rating in excess of 10 percent for the veteran's low back 
disability.  That decision considered the most recent 
December 1973 VA orthopedic examination and concluded that 
the rating criteria for an evaluation in excess of 
10 percent were not met.  That Board decision, with a 
result consistent with the rating decision on appeal from 
December 1973, operated to subsume that rating decision as 
a matter of law.  See 38 U.S.C.A. § 7104(a) (West 1991); 
38 C.F.R. § 20.1104. 

At the time that the December 1973 RO and September 1974 
Board decisions were issued, there was in effect a 
regulation entitled "Stabilization of Disability 
Evaluations" at 38 C.F.R. § 3.344.  This regulation is now 
and was then specifically applicable to cases, as in the 
instant case, where the compensable evaluation of a 
veteran's service-connected disability was considered for 
reduction.  This regulation provided general guidelines 
where rating reductions were being considered.  It 
required that the entire record of examinations and the 
medical industrial history be reviewed to ascertain 
whether the recent examination upon which the reduction 
was based was full and complete.  Examinations less full 
and complete than those upon which payments had previously 
been authorized or continued would not be used as a basis 
for reduction.  This regulation also provided that even 
though recent examination may have demonstrated 
improvement, the adjudicator was nonetheless required to 
make inquiry into whether the evidence "makes it 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life."  In doubtful 
cases, the adjudicator was required to continue the rating 
in effect and to schedule a future reexamination some 18, 
24 or 30 months later, to determine whether material 
improvement in the underlying disability had indeed been 
maintained.  Though not in effect in the 1973-4 version of 
this regulation, this regulation was subsequently amended 
to give special emphasis to compensable evaluations which 
had continued and remained in effect for five or more 
years. 

While the United States Court of Appeals for Veterans 
Claims (Court) was not extant at the time of the September 
1974 Board decision, the Court has held that the 
regulatory guidance provided for stabilization of 
disability evaluations specifically limit the discretion 
exercised by VA adjudicators in reducing assigned 
evaluations for service-connected disability.  See 
Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992); Brown v. 
Brown, 5 Vet. App. 413 (1993).  In Brown, the Court 
concluded that where the Board acted to reduce a veteran's 
rating without observance of applicable law and 
regulation, such rating was void ab initio and the Court 
would set it aside as not in accordance with law.  Brown, 
5 Vet. App. at 422. 

Neither the December 1973 RO rating decision which reduced 
the veteran's low back disability evaluation from 20 to 
10 percent or the subsuming September 1974 Board decision 
cited, considered or applied the Stabilization of 
Disability Evaluation regulation, 38 C.F.R. § 3.344, then 
in effect.  The 20 percent evaluation had been in effect 
from September 1968 until the effective date of its 
reduction to 10 percent in March 1974.  Indeed, the 
September 1974 Board decision did not address the 
appropriateness of the rating reduction appealed by the 
veteran, but rather only addressed the question of an 
increased evaluation.  

In the September 1974 Board decision at issue here, the 
Board incorrectly phrased the issue in terms of whether 
the veteran was entitled to an increased rating for 
degenerative joint disease of the lumbosacral spine.  In 
fact, the issue presented was whether the reduction of the 
veteran's rating from 20 percent to 10 percent was proper.  
Dofflemyer, 2 Vet. App. 277, 279-80 (1992); Peyton v. 
Derwinski, 1 Vet. App. 282, 286 (1991).  The September 
1974 Board decision did not consider the provisions of 38 
C.F.R. § 3.344 either explicitly or implicitly.  A reading 
of the Board's decision does not include any language 
showing that the Board considered and applied the 
provisions of 38 C.F.R. § 3.344.  The provisions of C.F.R. 
§ 3.344 were in existence at the time of the 1974 Board 
decision; thus, the Board was required to apply it.  See 
Olson v. Brown, 5 Vet. App. 430, 433-434 (1993).  The 
requirements for decrease of a rating for disabilities 
which have continued for a long time at the same level are 
more stringent than those for an initial award or an 
increase in ratings.  Collier v. Derwinski, 2 Vet. App. 
247, 249 (1992)); Tucker v. Derwinski, 2 Vet. App. 201, 
203-04 (1992).

In several instances the Court has held that failure on 
the part of the Board to properly apply the provisions of 
38 C.F.R. § 3.344 in rating reduction cases results in the 
rating at issue being void ab initio.  Brown, supra 
Dofflemyer, supra.  The Board notes that in this case, the 
Board did not improperly apply 38 C.F.R. § 3.344, it 
failed to apply the regulation at all.  In both Brown and 
Dofflemyer the Court reversed and remanded the Board's 
decision to reduce the veteran's disability rating in 
order for the Board to reinstate the veteran's prior 
disability rating.  See also Kitchens v. Brown, 7 Vet. 
App. 320, 325 (1995); Ternus v. Brown, 6 Vet. App. 370, 
376 (1994) (RO's failure to apply reduction regulation was 
clear and unmistakable error).

However, in those cases the Court determined not only that 
the regulation was not considered, but that the failure 
led to a manifestly different result.  The record shows 
that the RO reduced the veteran's evaluation on the basis 
of a single examination conducted in December 1973.  Since 
the veteran's disability was not listed among those 
generally requiring more than one examination prior to 
reduction, it is arguable that the veteran's disability 
could have been reduced under 38 C.F.R. § 3.344, on the 
basis of a single examination.  Cf. Brown v. Brown, 5 Vet. 
App. 413 (1993).  Under the provisions of § 3.344, a 
rating reduction would require at least that the 
examination show material improvement in the condition.  
Kitchens, supra.  In making this determination, the RO and 
Board should have compared the December 1973 examination 
with the last rating examination upon which the 20 percent 
evaluation was continued.  There was also a relevant out-
patient clinic record dated in January 1974.

The last examination upon which the 20 percent evaluation 
was based took place in November 1968.  A comparison of 
that examination with the December 1973 examination and 
the out-patient clinic record dated in January 1974 shows 
no improvement.  For instance August 1968 X-rays showed 
narrowing of the L5-S1 intervertebral disc space and an X-
ray examination at the time of the December 1973 
evaluation revealed a similar finding.  The veteran 
complained of essentially constant low back pain on both 
occasions.  The 1968 examination showed that the veteran 
had muscle spasms in the low back region with normal range 
of motion of the lumbar spine, while the report of the 
1973 examination does not include a finding of muscle 
spasms (either positive or negative and also revealed 
essentially normal range of motion.  Also, the latter 
examiner opined that, as far as the veteran's back was 
concerned, there was no evidence of injury.  However, it 
was recorded in a subsequently dated out-patient clinic 
record, dated in January 1974, that the veteran's service-
connected degenerative arthritis was "getting worse".  
While service connection was also in effect for traumatic 
arthritis of the right knee, it was noted in the latter 
treatment record that there had been a reduction in 
rating, thereby indicating that it was the veteran's low 
back disability that had worsened.  Other findings were 
little changed between the 1968 and 1973 examinations.  
Accordingly, had the Board applied the provisions of 38 
C.F.R. § 3.344, it would have been required to conclude 
that the rating reduction was improper.  Therefore, the 
Board concludes that had the provisions of that regulation 
been applied the result would have been manifestly 
different.

Based on the Board's failure to apply the provisions of 38 
C.F.R. § 3.344, clear and unmistakable error was present 
in the 1974 decision which reduced the disability 
evaluation from 20 to 10 percent for the degenerative 
joint disease of the lumbosacral spine.  The evidence of 
record incontrovertibly did not show material improvement 
in the physical condition of the degenerative joint 
disease of the lumbosacral spine that would warrant 
reduction of the longstanding rating.

The Board further notes that, as the RO subsequently 
increased the veteran's evaluation for the veteran's 
service-connected low back disability from 20 to  
40 percent, effective from March 8, 1976, restoration of 
the 20 percent rating for the veteran's degenerative joint 
disease of the lumbosacral spine is warranted from March 
1, 1974, through March 7 1976.  


ORDER

The motion for revision of the September 1974 Board 
decision on the grounds of CUE is granted; accordingly, 
restoration of a 20 percent rating for the veteran's 
degenerative joint disease of the lumbosacral spine is 
warranted, effective from March 1, 1974, through March 7 
1976.  
  


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597B that 
tells you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
? 
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 
1988" as a condition for an attorney-at-law or a VA 
accredited agent to charge you a fee for representing 
you.

 



